ICJ_090_OilPlatforms_IRN_USA_2000-09-04_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(REPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 4 SEPTEMBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y». UNITED STATES
OF AMERICA)

ORDER OF 4 SEPTEMBER 2000
Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 4 septembre 2000,
C1J. Recueil 2000, p. 137

Official citation:
Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 4 September 2000,
I C.J. Reports 2000, p. 137

 

N° de vente:
ISSN 0074-4441 Sales number 781
ISBN 92-1-070855-5

 

 

 
4 SEPTEMBRE 2000

ORDONNANCE

PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN ». UNITED STATES
OF AMERICA)

4 SEPTEMBER 2000

ORDER
137

INTERNATIONAL COURT OF JUSTICE

YEAR 2000

4 September 2000

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN r. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order dated 8 December 1998, whereby the
Court extended until 23 November 2000 the time-limit for the filing of
the Rejoinder of the United States;

Whereas, by a letter dated 11 July 2000 and received in the Registry
on 25 July 2000, the Co-Agent of the United States requested the
Court to extend until 23 March 2001 the time-limit for the filing of the
Rejoinder, and indicated the reasons for that request; and whereas, on
receipt of that letter, the Registrar, referring to Article 44, paragraph 3,
of the Rules of Court, transmitted a copy thereof to the Agent of
Iran;

Whereas, by a letter dated 7 August 2000 and received in the Registry
on 8 August 2000, the Agent of Iran indicated that his Government had
no objection to the extension of time-limit requested by the United
States, while pointing out that the Court, in its Order dated 10 March
1998, had reserved “the right of Iran to present its views in writing a
second time on the United States counter-claim, in an additional plead-
ing the filing of which may be the subject of a subsequent Order”,

Taking into account the agreement between the Parties,

2000
4 September
General List
No. 90
OIL PLATFORMS (4 IX 00) 138

Extends to 23 March 2001 the time-limit for the filing of the Rejoinder
of the United States; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fourth day of September, two thou-
sand, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Islamic
Republic of Iran and the Government of the United States of America,
respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
